Cardona, EJ.
Appeals (1) from an order of the Supreme Court (Teresi, J.), entered June 26, 2007 in Albany County, which granted a motion by defendant for summary judgment dismissing the complaint, (2) from an order of said court, entered August 3, 2007 in Albany County, which denied plaintiffs’ motions to, among other things, amend the complaint, (3) from an order of said court, entered December 4, 2007 in Albany County, which denied plaintiffs’ motion for reconsideration, and (4) from an order of said court, entered January 8, 2008 in Albany County, which denied plaintiffs’ motion for a default judgment.
Defendant conducted an investigation and, subsequently, initiated court proceedings against plaintiffs based upon a report from Farnsworth Middle School in the Guilderland Central *1127School District. The litigation concerned plaintiffs’ method of discipline of their 15-year-old special-needs grandchild of whom they had custody. Thereafter, plaintiffs, pro se, commenced this action against defendant, as well as other related actions against defendant and Farnsworth Middle School, alleging, among other things, that the prior actions commenced by defendant against them were based upon racial discrimination. Following joinder of issue, defendant moved for summary judgment dismissing the complaint, which plaintiffs did not oppose. Supreme Court granted the motion and dismissed the complaint. Thereafter, plaintiffs made numerous motions for, among other things, reconsideration, which motions were denied. These appeals ensued.
Initially, we find no error in Supreme Court’s dismissal of plaintiffs’ complaint. We note that, subsequent to the motion for summary judgment, plaintiffs voluntarily withdrew their action against defendant, as well as the other related actions. In any event, plaintiffs did not oppose the summary judgment motion which set forth multiple grounds for dismissal as a matter of law.
Next, under the circumstances herein, we find no abuse of discretion in Supreme Court denying plaintiffs’ subsequent motions for, among other things, reconsideration and to amend the prior complaint (see Aiello v Manufacturers Life Ins. Co. of N.Y., 298 AD2d 662, 663-664 [2002], lv dismissed and denied 99 NY2d 575 [2003]). The record establishes that plaintiffs submitted no new evidence sufficient to warrant the relief requested (see Wahl v Grippen, 305 AD2d 707, 707 [2003]) and, notably, the prior actions commenced by plaintiffs had previously been dismissed.
Peters, Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the orders are affirmed, without costs.